 LOCAL 479, AMALGAMATED CLOTHING, ETC.555Local 479, AmalgamatedClothingWorkers of America, AFL-CIO [Jaymar Ruby, Inc.]andPeggyJean Ross and LouisMarian Graham.Cage No. 25-CB-582 (for)aerly 13-CB-1663).March 10, 1965DECISION AND ORDEROn November 5, 1964, Trial Examiner Max Rosenberg issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the Respondent's exceptions and brief,and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended,theNational Labor Relations Board hereby adoptsas itsOrder, the Order recommended by the Trial Examiner, andorders that the Respondent, Local 479, Amalgamated ClothingWorkers of America, AFL-CIO, its officers, agents, and repre-sentatives, shall take the action set forth in the Trial Examiner'sRecommended Order.'1The Trial Examiner'sRecommended Order is modified as follows:(a) substitute the figure"25" for the figure "13"in lines 23,31, 36, and 39 on page 6.(b) substitute the following sentence as the last sentence of the notice:Employees may communicate directly with the Board'sRegional Office, 614 ISTACenter, 150 West Market Street, Indianapolis,Indiana, Telephone No. 534-3161, ifthey have any questions concerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, withall parties represented,was heard before TrialExaminerMax Rosenberg in MichiganCity,Indiana,on September9, 1964,on complaint of151 NLRB No. 65. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe General Counsel of the National Labor Relations Board and answer of Local 479,Amalgamated Clothing Workers of America, AFL-CIO, herein called the Respond-ent or the Union.' The sole issue framed by the pleading is whether the Respondentviolated Section 8(b)(1) (A) of the National Labor Relations Act, as amended, bythreatening Peggy Jean Ross and Louise Marian Graham, employees of Jaymar Ruby,Inc., herein called Jaymar, with loss of insurance benefits because of their failure topay a union fine.At the hearing, the parties waived oral argument.Briefs havebeen received from the General Counsel and the Respondent, which have been dulyconsidered?Upon the entire record and my observation of the witnesses, including theirdemeanor while on the stand, I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERJaymar,a corporation organized and existing under the laws of the State ofIndiana, maintains its plant and principal place of business at West Michigan Boule-vard,MichiganCity,Indiana, where it is engaged in the manufacture of men's slacks.During the calendar year 1963,Jaymar,in the course and conduct of its business,sold and shipped from its plant goods valued in excess of$50,000 to points locatedoutside the State of Indiana.The complaint alleges and I find that Jaymar is anEmployer engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within the meaning of Section 2(5) ofthe Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA. The eventsAt all times material herein, Jaymar and the Respondent were parties to a col-lective-bargaining contract which contained provision for a health, life, accident, andretirement plan for Jaymar's employees.The parties stipulated that, pursuant tothis contract, a fund, known as the Amalgamated Cotton Garment and Allied Indus-triesFund, was created, into which Jaymar contributes a certain percentage of itsgross payroll.Neither the employees, nor, so far as appears, the Respondent, con-tribute to the fund.This fund is administered by approximately 20 trustees, 10 ofwhich are representatives of the Respondent, and 10 of which are representatives ofemployers who have collective-bargaining agreements with Respondent's parent labororganization,who employ an administrator who is also executive director of theAmalgamated Life Insurance Company.The parties further stipulated that, if anemployee wishes to claim benefits under the plan and through the fund, the employeemust obtain a blank form from the secretary-treasurer of Respondent.The employeefills out one side of the form and the attending physician executes the reverse side.The form is then returned to Respondent's secretary-treasurer who checks it over forcompleteness, signs the form, and forwards it to the Amalgamated Life InsuranceCompany, apparently for payment of the benefits.It is undisputed that the constitution and bylaws of Respondent provide that allemployees of Jaymar who become members of the Union must attend at least oneunion meeting during each calendar quarter, and that the failure to comply withthis requirement will result in the assessment of a union fine in the amount of $1.Peggy Jean Ross, a Charging Party and an employee of Jaymar, joined the Respondentshortly after her employment in September 1963. She failed to attend a union meet-ing during the last quarter of 1963, and was fined a dollar which she paid to SophiaJankowski, Respondent's secretary-treasurer.LouiseMarian Graham, who is alsoa Charging Party and an employee of Jaymar, joined the Union after her employ-ment in February 1962. Like Ross, Graham also failed to attend a union meetingin the last quarter of 1963 and she, too, was assessed a fine of $1 which she paid toJankowski.Both Ross and Graham again failed to satisfy the union attendancerequirement in the first quarter of 1964, and again a fine was assessed against them.Graham testified that, on March 30, 1964, or during the first week in April, Jankow-ski approached Graham at her work station to collect the latter's fine, a task assignedi The complaint, which issued on July 16, 1964. is based on a charge and an amendedcharge filed on May 12, 1964, and July 13, 1964, respectively.2 The General Counsel's motion to correct transcript, which was unopposed, is herebygranted. LOCAL 479, AMALGAMATED CLOTHING, ETC.557to Jankowski as part of her duties as secretary-treasurer of Respondent.WhenGraham indicated that she would not pay the fine, Jankowski remarked, "You willhave to pay it or you won't receive any insurance benefits while you are sick......Ross testified that, about April 6, 1964, Jankowski demanded that Ross pay the finewhich had been imposed upon her. Ross replied that Louise Graham "said that shewasn't going to pay hers and that my dollar was just as important as Louise's," towhich Jankowski retorted "oh, but Louise will have to pay hers or she won't haveany insurance benefits." Jankowski went on to state that "there was a fellow down-stairs that refused to pay his dollar and he got sick and he didn't get any insuranceuntil he was paid up."About a week later, Ross engaged in a conversation withJankowski during which she informed the latter that she intended to file an unfairlabor practice charge with the Board.When Jankowski expressed indifference, Rosscomplained that she did not think "it was right for [Jankowski] to hold up our insur-ance on us if we didn't pay the fine and that after all the company paid for it."Jankowski remarked that this was not so, that the Company paid only a portion of it.Ross concluded the conversation by stating that she would visit the Board's RegionalOffice in Chicago to ascertain all the facts.Ross and Graham filed the aforementioned charge and, shortly thereafter, paid thefine which had been levied against them. In midsummer, Ross had occasion to file aclaim under the insurance plan, which was processed by Respondent, but Ross wasfound to be ineligible for any benefits. In June 1964, Graham also filed a claim underthe plan for an injury sustained.The claim again was processed by Respondentthrough Jankowski and Graham was deemed eligible for benefits.Jankowski testified that both Ross and Graham had been assessed a fine pursuantto the Union's constitution and bylaws for failure to attend a union meeting duringthe first quarter of 1964.On March 30, 1964, Jankowski demanded that Ross satisfythe assessment, but Ross refused to do so unless Graham also paid her fine.Accord-ing to Jankowski, she then told Ross that "if Louise Graham is not going to pay hersshe is not going to-to be in good standing with the union and in order to be ingood standing with the union you have to pay your fines." Jankowski further testi-fied that, on the same date, she entered the thread room at the plant and requestedthatGraham satisfy her obligation by paying the fine.Graham replied that shewould not pay the fine. Jankowski proceeded to leave the room and, on the wayout, she overheard Graham state that "you don't have to pay it according to the TaftHardley [sic] Law." Jankowski testified that she made no response to this commentby Graham "Because I was on the company's time and I don't like to argue withpeople."Jankowski then categorically denied that she had ever threatened Rossor Graham with loss of insurance benefits if they failed to pay their fines.Cecelia Bruning is employed as an end seamer by Jaymar and operates a machinedirectly behind Graham. She testified that, at the end of March 1964, Jankowskiapproached Graham at her work station and asked Graham to pay her fine. AsJankowski began to leave the area, Graham remarked that she would not pay the finebecause the Act relieved her of this obligation.According to Bruning, Jankowski didnot reply to Graham's statement, and at no time did she overhear Jankowski tellGraham that the latter would not receive insurance benefits unless she paid the fine.When questioned as to how she could overhear the conversation between Jankowskiand Graham above the noise of the sewing machines, Bruning claimed that shestopped her machine long enough to listen to the conversation because she wantedto find out whether or not Graham would pay the fine. According to Bruning, herreason for doing so was because she was "just interested."Graham and Ross impressed me as honest witnesses whose straightforward testi-mony I credit and find that, on March 30, 1964, Jankowski demanded that Grahampay her fine on pain of losing her "insurance benefits while you are sick." I also findthat, about April 6, 1964, Jankowski made a similar demand on Ross and that, whenRoss indicated that she would not pay the fine unless Graham did so, Jankowskiremarked that "Louise will have to pay hers or she won't have any insurance bene-fits" and alluded to another employee who had lost his insurance benefits because ofhis failure to satisfy an assessment. I further find that these statements to Ross madeit abundantly clear to her that she would suffer a similar fate if she persisted in herrefusal to pay the assessment.I do not credit Jankowski's assertion that she told Ross that the payment of thefinewas necessary in order to preserve the latter's "good standing" in the Union,and that at no time did she threaten Ross with loss of insurance benefits.Ross'testimony stands undenied that, when she informed Jankowski of her intention to filecharges with the Board, Ross complained that it was unfair for Jankowski to with-hold Ross' insurance benefits in view of the fact that Jaymar was the sole contributorto the fund, and she informed Jankowski that she would visit the Board's office in 558DECISIONSOF NATIONALLABOR RELATIONS BOARDChicago to ascertain what her rights were. In view of this uncontroverted testimony,I find it inherently improbable that Ross would have visited the Board's office toinquire about her retention of "good standing" in the Union rather than the preserva-tion of her insurance benefits. I also discredit Jankowski's denial that she mentionedthe loss of insurance benefits in her conversation with Graham. Jankowski did notassign the preservation of "good standing" as the reason for demanding of Grahamthe payment of her fine, and Jankowski denied that she uttered any threat at all inrequesting payment of the fine.Again, I find it inherently improbable that Grahamwould have trekked to the Board's office in Chicago to ascertain her rights if, in fact,no threats of any nature had been leveled at her by Jankowski I also find thatBruning's corrobative testimony falls in the same incredible mold.In sum, I conclude and find that Jankowski's statements to Ross and Graham con-stituted verbal threats that the latter would be deprived of insurance benefits underthe collective-bargaining contract between the Respondent and Jaymar unless theypaid the union fines assessed against them for failing to attend union meetings.3B. Analysts and conclusionsThe General Counsel asserts that the insurance benefits afforded to Ross andGraham and all other employees under the contract between the Respondent andJaymar constitute "conditions of employment" within the contemplation of the Act,and that Respondent's threats to deprive Ross and Graham of these benefits for failingto pay the fines levied upon them was violative of Section 8(b)(1)(A) of the Act.Respondent apparently concedes that the insurance benefits which flow to employeesfrom the contract fall within the statutory phrase "conditions of employment." Itcontends, however, that no violation of that Section should be found on the groundsthat- (1) Jankowski did not threaten Ross and Graham with the loss of insurancebenefits for failure to pay the fine, and (2) the Respondent, through Jankowski, wasunable to effectuate such a threat. Based on the resolutions of credibility and findingsof fact heretofore made, I find Respondent's first contention to be unsupported bythe evidence and I reject it.With respect to the second, the record clearly establishesthat, pursuant to the contractual provision creative of the insurance fund, Respondent'ssecretary-treasurer is designated as the sole agent for handling benefit claims at theplant level.Thus, an employee who wishes to file a claim must procure the requisiteclaim form from Jankowski and, after its execution, must return the completed formto Jankowski who inspects it for completeness, signs it, and transmits it to the insurerfor ultimate payment.Moreover, the record shows that both Ross and Grahammade their claims for insurance in the middle of 1964 through Jankowski. In addi-tion, half of the trustees which govern the fund are representatives of Respondent'sinternational union. In light of the foregoing, I find no record support for Respond-ent's contention that neither the Respondent nor Jankowski were able to fulfill thelatter's threat to Ross and Graham.InAmalgamated Local 286, et al (Delta Star Electric Division, A. K. Porter Co,Inc.),4which I find is controlling in this litigation, the Board made it patently clearthat insurance benefits of the character here involved constituted a "term or condi-tion of employment" within the statutory scheme, and pronounced that:a union restrains and coerces employees in the exercise of their statutoryright to refrain from joining or maintaining membership in a labor organizationwhere it threatens to deprive them of a term or condition of employment unlesstheymaintain their membership in good standing by payment of fines orassessments.5On the basis of the record made before me, and in view of my findings that theRespondent, through its secretary-treasurer Jankowski, threatened employees Ross andGraham with loss of insurance benefits which they enjoyed as a condition of employ-ment unless and until they paid their union fines, I conclude that the Respondentthereby violated Section 8(b) (1) (A) of the Act.11 find no merit in Respondent's contention that Jankowski's statements to Ross andGraham were not threats but merely an expression of a good-faith belief that thefailure to pay a fine disqualifies an employee for insurance coverageJankowski testi-fied that shehad been aunion member for 30 years and had served as Respondent'ssecretary-treasurer for 8 years. In her dealings with Ross and Graham, Jankowskidisplayedamarked awarenessofwhat Respondent's constitution and bylaws providedand required.4 110 NLRB 371.5Ibitt at 374. LOCAL 479, AMALGAMATED CLOTHING, ETC.559IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Jaymar Ruby, Inc., described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I will recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and conclusions, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1. Jaymar Ruby, Inc., an Indiana corporation, is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Local 479, Amalgamated Clothing Workers of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By restraining and coercing employees of Jaymar Ruby, Inc., in the exerciseof rights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (b) (1) (A) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire recordin this case, and pursuant to Section 10(c) of the National Labor Relations Act, asamended, I recommend that Respondent, Local 479, Amalgamated Clothing Workersof America, AFL-CIO, Michigan City, Indiana, and its officers, representatives, andagents, shall:1.Cease and desist from:(a)Threatening employees of Jaymar Ruby, Inc., with loss of insurance benefitsenjoyed by them as a condition of employment for failing to pay fines imposed by it.(b) In any like or related manner, restraining or coercing employees of the above-named Company in the exercise of the rights guaranteed in Section 7 of the Act,except to the extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which I find is necessary to effectuate thepolicies of the Act:(a)Notify Peggy Jean Ross and Louise Marian Graham, in writing, that it willnot threaten them with loss of insurance benefits for failing to pay union fines.(b) Post at its business office in Michigan City, Indiana, copies of the attachednotice marked "Appendix." 6Copies of said notice, to be furnished by the RegionalDirector for Region 13, shall, after being duly signed by an official representative ofthe Respondent, be posted by Respondent immediately upon receipt thereof and main-tained by it for a period of 60 consecutive days thereafter, in conspicuous places,including places where notices to members are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Mail to the Regional Director for Region 13 signed copies of the attachednoticemarked "Appendix" for posting, the above-named Company willing, at theCompany's plant in Michigan City, Indiana, in places where notices to employeesare customarily posted.Copies of said notice, to be furnished by the RegionalDirector for Region 13, shall, after being duly signed, as provided in paragraph (b)above, be forthwith returned to the Regional Director for said posting.61n the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrialExaminer"in the notice.In the further event that the Board'sOrder be en-forced by a decree of a United States Court of Appeals,the words"a Decree of theUnited States Court of Appeals,Enforcing an Order" shall be substituted for the words"a Decision and Order." 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for Region 13, in writing, within 20 days fromthe date of receipt of this Decision,what steps Respondent has taken to complytherewith.?7In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read, "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 479,AMALGAMATED CLOTHING WORKERS OFAMERICA,AFL-CIO,AND ALL EMPLOYEES OF JAYMAR RUBY, INC.Pursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our members and employees that:WE WILL NOT threaten employees of JaymarRuby,Inc., with the loss of insur-ance benefits enjoyed by them as a condition of employment for failing to payfines imposed by Local 479, Amalgamated Clothing Workers of America,AFL-CIO.WE WILL NOT, by means of the foregoing,or in any like or related manner,restrain or coerce employees of the above-named company in the exercise oftheir rights guaranteed in Section 7 of the Act, except to the extent that suchrightsmay be affected by an agreement requiring membership in a labor organ-ization as a condition of employment as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of1959.WE WILL notify Peggy Jean Ross and Louise Marian Graham, in writing, thatwe will not threaten them with loss of insurance for failure to pay their unionfines.LOCAL 479,AMALGAMATED CLOTHINGWORKERS OF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street,Chicago,Illinois,Telephone No. 828-7572,if they have any question concerning this notice or compli-ance with its provisions.Bernard S. Happach d/b/a 14th Street MarketandRetail ClerksUnion, Local 536 (Retail Clerks International Association,AFL-CIO).CaseNo.38-CA-9(formerly13-CA-6000).March 10, 1965DECISION AND ORDEROn August 3, 1964, Trial Examiner Paul Bisgyer issued hisDecision in the above-entitledd proceeding,finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examin-er'sDecision.He also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint151 NLRB No. 68.